Exhibit 10.1

ASSET PURCHASE AGREEMENT

This Agreement is entered into on the 15th day of March, 2008, between 2640 W.
Woodland, Inc., a corporation organized under the laws of California, with its
principal office located at 2640 W. Woodland, Anaheim, California (“Woodland”
and/or “Seller”), and Glenn Smith, the sole shareholder of Woodland (“Smith”) ,
and VCG-IS, LLC, a limited liability company organized under the laws of
Colorado HANDWRITTEN AND INITIALED: MO /GS CALIFORNIA, a subsidiary of VCG
Holding Corp., a Colorado corporation (“Buyer”).

In consideration of the mutual covenants of the parties, Seller, Smith, and
Buyer agree:

 

1. Sale of Business.

Seller shall sell, assign, and deliver to Buyer and Buyer shall purchase and
accept, on the Closing Date, all the assets and properties owned by or in which
Woodland has any right, title, or interest, inchoate or otherwise, of every kind
and description, wherever located, including all property tangible or intangible
and real or personal, good will, processes, designs, claims, contract rights,
the right to use the name Imperial Showgirls, or any similar name or names in
connection with the adult cabaret business, and all other names, trademarks, or
copyrights used by Seller in connection with its business or products
(hereinafter referred to as the Business), all as more specifically described
and set forth in Exhibit 1, which is attached and incorporated by reference.
Notwithstanding this provision, those specific assets identified in Exhibit
“1(a) ,” Excluded Assets, shall remain the property of the Seller and not be
transferred to the Buyer as part of this transaction.

 

2. Partial Payment at Closing with Post-Closing Adjustment to Purchase Price.

(a) The Purchase Price for the assets purchased in Section 1 above (Purchased
Assets) shall be calculated for the trailing twelve (12) months prior to the
last day of the month proceeding the closing month. The formula for computing
the Purchase Price shall calculated as set forth in detail in Exhibit 2(a), Net
Income Statement.

(b) The Purchase Price to be paid to Seller by Buyer as set forth in (a) above
shall be adjusted as provided herein to reflect changes in the value and content
of the Purchased Assets which might be reflected on the Balance Sheet (Exhibit
2(b)) and the net income stated in the Net Income Statement and shall be paid in
the following manner:

(1) Initial Payment. At the Closing, Buyer shall pay to Seller an amount equal
to eighty-five (85%) percent of the Purchase Price as determined in (a) above
(the Initial Payment) by wire transfer of immediately available funds to
Woodland, or as otherwise directed by Seller in writing to Buyer (the Payment
Account).

(2) Final Payment. Within fifteen (15) business days after the Closing Date,
Seller shall prepare and deliver to Buyer a Final Closing Balance Sheet and
Final Closing Net Income

 

Kdills/vcg/imperial/apa.doc    3/7/08 - MAG - V. 1    Page Initialed: MO, GS

1



--------------------------------------------------------------------------------

Statement prepared in the same manner as set forth in Exhibits 2(a) and 2(b)
(Final Statements). Subject to subsection (c) hereof, within ten (10) business
days of delivery of the Final Statements to Buyer, Buyer shall pay to Seller
(the date of payment being hereinafter referred to as the Final Payment Date),
by wire transfer of immediately available funds to the Payment Account or as
otherwise directed by Seller in writing to Buyer, an amount equal to the
Purchase Price less the Initial Payment (the Final Payment), together with
interest thereon as hereinafter specified, or Seller shall pay to Buyer by wire
transfer of immediately available funds to an account as directed by Buyer in
writing to Seller, an amount equal to the excess of the amount paid to Seller
pursuant to (b)(1) above over the Purchase Price, together with interest thereon
as hereinafter specified, as the case may be. The Final Payment or the excess
amount, as the case may be, shall bear interest at the rate of ten (10%) percent
per annum from the Closing Date until paid.

(c) If Buyer shall object to the Final Statements as delivered to it, Buyer
shall give written notice of its objections, setting forth in reasonable detail
the nature and basis for such objections (an Objection Notice), to Seller within
five (5) business days of Buyer’s receipt of the Final Statements and may
withhold payment of only that portion of the Final Payment objected to, the
balance of which, to the extent paid, shall bear interest at the rate specified
in (b)(2) above. Within five (5) business days after Seller’s receipt of an
Objection Notice, Seller and Buyer shall meet and attempt to resolve any
disputes reflected in the Objection Notice. If such disputes are not resolved
within ten (10) business days after Seller’s receipt of the Objection Notice,
Seller and Buyer shall, prior to the expiration of said ten-day period, each
select a certified public accounting firm (the Selected Firms) to discuss the
Objection Notice. If the Selected Firms cannot reach agreement as to the Final
Statements within thirty (30) business days after referral of the Final
Statements resolving all issues raised in the Objection Notice to them, the two
Selected Firms shall forthwith refer the dispute to a certified public
accounting firm for resolution, such firm to resolve all disputes raised by the
Objection Notice within thirty (30) business days after such disputed items are
referred to it. Each party shall pay the costs of any accounting firm chosen by
it and shall bear equally the costs of any third selected accounting firm. All
decisions agreed to by both Selected Firms or the decision of the third
accounting firm as the case may be shall be conclusive and binding upon Seller
and Buyer. The balance of the final payment, or the excess due from Sellers, as
the case may be, shall be paid, together with interest thereon at the rate
specified in (b)(2) above, within five (5) business days after the final
decision of the Selected Firms or the third accounting firm, whichever occurs
first.

(d) Buyer and its designees shall have the right to participate in the
preparation of the Final Statements cited in (c) above. Sellers shall give Buyer
and its designees at least five (5) business days advance written notice prior
to the preparation of the aforementioned Final Statements. Sellers shall allow
Buyer and its designees, the Selected Firms and any accounting firm designated
by the Selected Firms to resolve a dispute access to all audit work papers all
underlying documentation therefor relating to the Final Statements.

 

Kdills/vcg/imperial/apa.doc    3/7/08 - MAG - V. 1    Page Initialed: MO, GS

2



--------------------------------------------------------------------------------

3. Instruments of Transfer.

The sales, assignments, and deliveries to be made to Buyer pursuant to this
agreement shall be effected by deeds, bills of sale, endorsements, checks, and
other instruments of transfer in such form as Buyer shall reasonably request.
Buyer shall prepare appropriate forms of instruments of transfer and conveyance
in conformity with this agreement and shall submit them to Seller for
examination at least five (5) business days in advance of the closing date. Any
time and from time to time after the Closing Date, on Buyer’s request, Seller
will do, execute, acknowledge, and deliver all such further acts, deeds,
assignments, transfers, and powers of attorney as may be required in conformity
with this agreement for the adequate assigning, transferring, granting, and
confirming to Buyer of the assets and properties sold to Buyer.

 

4. Assignment of Contract Rights.

(a) Buyer will not assume any liabilities, contracts, licenses, leases,
commitments, or sales or purchase orders of Seller except as shown on Exhibit
4(a) and specifically agreed to by Buyer, as evidenced by Buyer’s signature on
said Exhibit 4(a) (Contract Rights).

(b) If any Contract Rights accepted by Buyer under this Agreement may not be
assigned without the consent of the other party thereto, Seller will use their
best efforts to obtain the consent of the other party to the assignment. If any
such consent cannot be obtained, the Purchase Price under this Agreement shall
be adjusted downward by the amount allocated to the affected Contract Rights in
Exhibit 4(a).

(c) In addition to the above, the Buyer must be able to have the lease dated
August 15, 1997 between Mohammad Z. Johar and Glenn Smith (hereinafter Lease)
assigned to it on terms that are acceptable to Buyer in its sole and absolute
discretion as a condition precedent to the obligation to Closing.
Notwithstanding the above, Buyer will have at least 16 years on the Lease post
closing.

(d) Seller will cooperate with Buyer in obtaining the consents and modifications
of the Agreement described in this Section 4 accepted by the Buyer, including
the Lease.

 

5. Due Diligence.

(a) The Buyer shall have thirty (30) business days (the Due Diligence Period)
after delivery of this executed Agreement and all Exhibits hereto, which
Exhibits will be delivered to Buyer no later than fifteen (15) business days
after execution of this Agreement, to perform its due diligence as regarding
this Agreement. During the Due Diligence Period, the Buyer will be allowed to
place in the Business at its expense one of its employees to observe and inspect
the operation of the Business.

(b) On or before the end of the Due Diligence Period, the Buyer shall deliver to
Seller a written notice of one of the following:

 

Kdills/vcg/imperial/apa.doc    3/7/08 - MAG - V. 1    Page Initialed: MO, GS

3



--------------------------------------------------------------------------------

(1) Accepting the Agreement, as executed; or

(2) Stating its additional requirements in order for it to close, which
requirements will be accepted or rejected by Seller, or waived by the Buyer,
within ten (10) business days of such notice, or

(3) Reject this Agreement, in which case this Agreement shall be null and void.

(c) During the Due Diligence Period, Seller will allow Buyer’s representatives
full and complete access to all of Seller’s business and records, operational
manuals and procedures, personnel and professionals in order to allow Buyer to
fully explore and review the Business.

(d) If Buyer accepts the Agreement on or before the end of the Due Diligence
Period, it will be allowed to continue to maintain, at its expense, its employee
on-site at the Business with full access to all aspects of the Business for the
purposes as set forth in (a) above.

(e) Notwithstanding anything contained herein to the contrary, this Section
shall be subject to Buyer’s obligation to close as set forth in Sections 8 and
10, the Buyer’s obligation to close being absolutely contingent upon the
satisfactory compliance with the terms of those Sections.

(f) If the final adjusted Purchase Price changes more than 10% from the amount
set forth in Exhibit 2(a), Net Income Statement, as the year end for 2007 as
determined on the final Net Income Statement, either party may elect to
terminate this deal by giving written notice prior to the Closing.

 

6. Books and Records.

Seller shall have the right to retain minute books, stock books, and other
corporate records of Seller having exclusively to do with a corporate
organization or capitalization. Buyer shall have reasonable access to and the
right to make extract copies of all books, records, and documents of the Seller
during the Due Diligence Period set forth in Section 5 and the right to retain
the extracted documents after Closing.

 

7. Waiver of Compliance With Bulk Sales Laws.

Buyer hereby waives its right to require compliance with any bulk sales or
similar laws and in consideration therefor, Seller and Smith agree that Seller
and Smith shall indemnify and save and hold Buyer harmless from any liabilities
(including without limitation statutory penalties, damages or expenses
(including reasonable attorneys’ fees), arising from the failure of Buyer or
Seller to comply with any bulk sales or similar law applicable to the
transactions contemplated by this Agreement; provided, however, that Buyer shall
not have any claim against Seller under this Section 7 with respect to any
assumed Contract Rights under Section 4 hereof (but only to the extent of the
assumed Contract Rights).

 

Kdills/vcg/imperial/apa.doc    3/7/08 - MAG - V. 1    Page Initialed: MO, GS

4



--------------------------------------------------------------------------------

8. Detailed Closing Procedures and Deliveries.

8.1 Closing/Closing Date. Subject to fulfillment of the conditions to Closing
specified in this agreement and pursuant to the other terms and conditions
hereof, the Closing of the transaction provided for in this Agreement (the
Closing) shall take place at the offices of NOC Business Services, at 1169 E.
Ash Avenue, Fullerton, CA 92831 within 10 days, but no later than July 31, 2008
, or at such other date and time as may be agreed upon in writing by the parties
hereto (the Closing Date), such Closing to be effective as of the close of
business on the Closing Date.

8.2 Conditions to Closing. The obligations of Buyer to purchase the Purchased
Assets and to assume, pay, perform and discharge, when due, the assumed Contract
Rights, and of Seller to sell, transfer and assign the Purchased Assets as
provided in this Agreement are subject to the satisfaction, at the Closing
(except where specifically required or permitted to be satisfied prior to or
after the Closing), of all of the respective obligations of Buyer and Seller set
forth below:

(a) Delivery of Purchased Assets to Buyer. Seller shall deliver the Purchased
Assets, by duly executed Bill of Sale, Assignment and Assumption Agreement and
other appropriate assignments or other instruments of transfer and documents
which conform to the requirements of the Agreement, including executed
counterparts of all novation agreements with the United States government, its
agencies and instrumentalities, and any other persons requiring
them. Simultaneously with the consummation of the transfer, Seller, through its
officers, agents, and employees, will put Buyer into full possession and
enjoyment of all Purchased Assets to be conveyed and transferred by this
Agreement.

(b) Delivery of Purchase Price and Assumption of Liabilities. Buyer shall
deliver to Seller immediately available funds in the amount of the Purchase
Price, and a duly executed Assignment and Assumption Agreement and other
appropriate documents which conform to the requirements of the Agreement.

(c) Certificate from Seller. Seller shall deliver to Buyer a certificate, dated
the Closing Date, and signed by a duly authorized officer of Seller certifying
that:

(1) The representations and warranties made by Seller herein or in any Exhibit
or Schedule hereto remain true in all material respects on the Closing Date as
though made on such date except for changes contemplated by the Agreement;

(2) Seller have performed and complied in all material respects with all
agreements, covenants and conditions required by the Agreement to be performed
or complied with by Seller on or prior to the Closing;

(3) No litigation, proceedings or other actions are pending against or affecting
the Seller which have resulted or reasonably could be expected to result either
in an action to enjoin or the prevention of the consummation of the transactions
contemplated by the Agreement;

 

Kdills/vcg/imperial/apa.doc    3/7/08 - MAG - V. 1    Page Initialed: MO, GS

5



--------------------------------------------------------------------------------

(4) Seller have received all consents required by the federal government, any
state or local governmental body or any foreign government to the transactions
contemplated by the Agreement, and such consents are in full force and effect;
and

(5) That from the date of this Agreement through the Closing Date, Seller have
managed and conducted the Business in the ordinary course as heretofore managed
and conducted as though no change of ownership of the Business were
contemplated, and has used commercially reasonable efforts to preserve all
employee, vendor and customer relationships.

(d) Certificate of Buyer. Buyer shall deliver to Seller a certificate, dated the
Closing Date, signed by a duly authorized officer of Buyer certifying that:

(1) The representations and warranties made by Buyer herein or in any Exhibit or
Schedule hereto remain true in all material respects on the Closing Date as
though made on such date except for changes contemplated by the Agreement;

(2) Buyer has performed and complied in all material respects with all
agreements, covenants and conditions required by the Agreement to be performed
or complied with by Buyer on or prior to the Closing;

(3) No litigation, proceedings or other actions are pending against or affecting
the Buyer which have resulted or reasonably could be expected to result either
in an action to enjoin or the prevention of the consummation of the transactions
contemplated by the Agreement; and

(4) Buyer has received all consents required by the federal government, any
state or local governmental body or any foreign government to the transactions
contemplated by the Agreement, and such consents are in full force and effect.

(e) Intentionally omitted.

(f) Corporate Resolutions. Buyer and Seller shall deliver to each of the other
parties hereto copies of their respective corporate resolutions, certified by
the appropriate corporate officer, authorizing the execution and delivery of the
Agreement and the consummation of the transactions contemplated hereby.

(g) Assignments and Guarantees. Sellers shall deliver all assignments and
original copies of any guarantees or warranties relating to the Purchased
Assets.

(h) Plans, Etc. Sellers shall deliver any and all plans, permits, tests,
certificates or approvals as required by this Agreement.

(i) Assumption of Contract Rights. Buyer shall execute and deliver to Seller the
Assignment and

 

Kdills/vcg/imperial/apa.doc    3/7/08 - MAG - V. 1    Page Initialed: MO, GS

6



--------------------------------------------------------------------------------

Assumption Agreement required by this Agreement and other assumption instruments
which conform to the requirements of the Agreement.

(j) Transfer of Licenses. Seller shall, to the extent permitted by law, transfer
to Buyer all Licenses necessary for the continued conduct of the Business.

(k) Other Agreements. Buyer and Seller shall enter into such other agreements,
or execute and deliver such documents or items, as may be contemplated by the
Agreement to effect the transactions contemplated hereby.

(l) Government Consents. Buyer shall have received any governmental consents
required to be obtained pursuant to the Agreement and necessary to operate the
Business in the same manner as operated by the Seller prior to Closing.

 

9.1 Representations of Seller and Smith.

Seller and Smith represent, warrant, and agree that to the Seller’s and Smith’s
the following is true and correct:

(a) Woodland is a corporation duly organized, existing, and in good standing
under the laws of California, and is authorized and entitled to carry on its
business in California. Woodland has no subsidiaries. Its capital stock
authorized and outstanding consists of shares of common stock, of which all
shares are owned by Smith. The execution and the delivery of this agreement by
Woodland, and the consummation of the transactions contemplated by this
Agreement, have been duly authorized by its board of directors and by Smith, its
sole shareholder. Seller has full power and authority to enter into this
Agreement and to carry out all the terms and provisions hereof to be carried out
by it, and all authorizations and consents necessary for the execution and
delivery of this Agreement by it have been given. This Agreement, assuming due
authorization, execution, and delivery by the other parties hereto, constitutes
a legal, valid, and binding agreement of Seller, enforceable against Seller in
accordance with its terms (subject, as to enforcement of remedies, to applicable
bankruptcy, insolvency, moratorium, and similar laws affecting creditors, rights
generally from time to time in effect and to equitable principles limiting the
availability of the remedy of specific performance).

(b) The 2007 Tax Return and the financial statements of Woodland delivered for
review by Buyer during the course of the negotiations and Due Diligence Period
regarding this Agreement, fairly reflect the financial position of Woodland as
of the date of those periods and the result of operations during those periods.

(c) Seller has good and marketable title are free and clear of all mortgages,
liens, and encumbrances to all of the property set forth and described in
Exhibit 1, which is attached and incorporated by reference.

(d) Woodland is not a party to any employment agreement, labor union agreement,
agreement for the

 

Kdills/vcg/imperial/apa.doc    3/7/08 - MAG - V. 1    Page Initialed: MO, GS

7



--------------------------------------------------------------------------------

future purchase of materials, supplies, or equipment, sales agreement, pension,
profit-sharing, or retirement plan or agreement, distributorship or sales agency
agreement, or lease agreement that relates to any period beyond the Closing
Date, whether written or oral.

(e) To Seller and Smith’s knowledge, Woodland enjoys a good relationship with
all of its vendors and licensing authorities and local law enforcement agencies,
and there have been no significant difficulties experienced that would indicate
that this good relationship will not continue past the Closing Date. To Seller
and Smith’s knowledge, Seller does not have, nor has Seller ever had, any
agreement, arrangement, or understanding with any of the above with respect to
special allowances, preferential or special treatment, and nothing has been done
or said by Seller to cause any of the above to expect any such special
conditions as a prerequisite for its continued operation of the Business.

(f) To Seller’s and Smith’s knowledge, Woodland is not in default under any
contract, agreement, lease, or other document to which it is a party, and has
complied with all laws, regulations, and ordinances applicable to its business
to the date of this agreement.

(g) Since the date of the Tax Return for 2007 and Balance Sheet set out in
Exhibit 2(b), Woodland has not issued any stock, bonds, or other corporate
securities, incurred any obligations or liability except current liabilities in
the ordinary course of business, declared or made any payment or distribution to
stockholders, purchased or redeemed any shares of capital stock, mortgaged or
pledged any of its assets, tangible or intangible, sold or transferred any
assets or canceled any debts or claims except in the ordinary course of
business, sold, assigned, or licensed any trademarks or other tradenames,
suffered any extraordinary losses or waived any rights except in the ordinary
course of business, or entered into any other transaction except in the ordinary
course of business.

(h) To the Seller and Smith’s knowledge, since the date of the Tax Return for
2007 and Balance Sheet set out in Exhibit 2(b), there has been no substantial
change in the financial policies, account relations, or marketing activities of
Woodland or the Business.

(i) Intentionally omitted.

(j) Since the date of the Tax Return for 2007 and Net Income Statement as set
out in Exhibit 2(a), there has been no substantial loss of income in the
Business.

(k) Woodland, as of the date hereof, has timely and accurately filed all
federal, state, foreign and local tax returns and reports required to be filed
by it prior to such date, and has timely and accurately paid or made adequate
provision for payment of any such taxes. Woodland has collected or withheld all
amounts required to be collected or withheld by it for any taxes and all such
amounts have been paid to the appropriate governmental agencies or reserved for
future payment when due. There are, and on the Closing Date will be, no due and
unpaid taxes, additions to tax, penalties, or interest payable by Woodland.
Unpaid taxes not yet due will be accrued on Woodland’s books as of the Closing
Date. Woodland is in compliance with, and its records contain all information
and documents necessary to comply with, all applicable information reporting and
tax withholding requirements. The Balance Sheet

 

Kdills/vcg/imperial/apa.doc    3/7/08 - MAG - V. 1    Page Initialed: MO, GS

8



--------------------------------------------------------------------------------

set forth in Exhibit 2(b) shall fully and properly reflect, as of the date
thereof, the liabilities for all accrued taxes, additions to tax, penalties and
interest of Woodland.Woodland is not, nor will it become, subject to any
additional taxes, interest, penalties or other similar charges as a result of
filing or failing to file timely or accurately, as required by applicable law,
any tax return or to pay timely any amount required to be paid with respect
thereto, including, without limitation, any such taxes, interest, penalties or
charges resulting from the obtaining of an extension of time to file any return
or to pay any tax. No assessments or notices of deficiency or other
communications have been received by Woodland with respect to any such return.
Seller and Smith agree to be jointly and severally liable to hold Buyer harmless
from the payment of any taxes, interest, penalties or other charges due or
arising from its operations of the Business through the Closing Date.

 

9.2 Buyer’s Representations and Warranties.

Buyer hereby represents and warrants to Seller that the following is true and
correct:

(a) Buyer is a limited liability company duly organized, validly existing and in
good standing under the laws of Colorado, with full corporate power to enter
into, and to perform its obligations under, the Agreement.

(b) The execution, delivery and performance of the Agreement by Buyer have been
duly authorized by all necessary action and do not, and will not, violate or
conflict with the provisions of the Buyer’s Articles of Organization or
Operating Agreement or the provisions of any indenture, agreement, or other
instrument to which Buyer is a party or by which any of its property is bound.
The Agreement constitutes a legal, valid and binding obligation of Buyer.

(c) Buyer has not engaged or otherwise used the services of any broker or finder
in connection with the Agreement or the transactions contemplated hereby which
in any manner shall obligate Seller for any such costs and Buyer agrees to
indemnify and hold harmless Seller and Smith from and against any liability for
any fee, compensation, commission or expense (including attorneys’ fees) arising
out of any claim by any person acting or claiming to act on behalf of Buyer for
fees, compensation, commission or expense with respect to the Agreement or the
transactions contemplated hereby.

(d) Intentionally omitted.

(e) There is no action, arbitration, suit, notice, order, or legal,
administrative or other proceeding before any court or governmental agency,
authority or body pending or, to Buyer’s knowledge, threatened against or
affecting Buyer which would prevent or interfere with the transactions
contemplated by this Agreement.

(f) Buyer agrees to undertake and complete all of its due diligence in
connection with the purchase of the assets and assumption of specified
liabilities of the Seller and will notify Seller in writing if it has not been
provided access to any books, records and agreements of every kind and nature
that it deems material to the closing of this transaction. Buyer will have
conducted an independent investigation of all

 

Kdills/vcg/imperial/apa.doc    3/7/08 - MAG - V. 1    Page Initialed: MO, GS

9



--------------------------------------------------------------------------------

facts it deems material to this transaction prior to the Closing Date and agrees
to have all of the records reviewed by the accountants and/or attorneys of its
choice. No representations or promises of any kind or nature have been made by
Seller, or any agent or representative of Seller, other than those
representations and promises expressly set forth in this agreement. Buyer has
not relied upon any representations of Seller, or any of Seller’s agents, in
connection with the execution of this agreement or the decision to enter into
this agreement other than the those expressly set forth in this agreement.

 

9.3 Indemnification.

(a) Indemnity by Seller and Smith. Seller and Smith shall jointly and severally
indemnify, defend and hold harmless Buyer against and in respect of any and all
obligations including interest, penalties and reasonable attorneys’ fees, that
Buyer shall incur or suffer, which arise or result from, or relate to:

(1) Any obligations incurred prior to the Closing;

(2) Any breach by the Seller of any of its representations or warranties
contained in the Agreement, or the failure of the Seller to perform any covenant
or agreement contained in the Agreement, or in any schedule, certificate exhibit
or other instrument furnished or to be furnished by Seller under the Agreement;
and

(3) Any and all claims of whatever nature, asserted (with or without the
commencement of legal action) against Buyer with respect to the Purchased
Assets.

(b) Indemnity by Buyer. Buyer shall indemnify, defend and hold harmless Seller
and Smith against and in respect of any and all Liabilities, including interest,
penalties and reasonable attorneys’ fees, that Seller and Smith shall incur or
suffer, which arise or result from, or relate to

(1) Any obligations incurred after the Closing;

(2) Any breach by Buyer of any of its representations and warranties contained
in the Agreement or in any schedule, certificate, exhibit or other instrument
furnished or to be furnished by it under the Agreement or the failure of the
Buyer to perform any covenant or agreement contained in the Agreement; or

(3) Any and all claims, of whatever nature, asserted (with or without the
commencement of legal action) against Seller with respect to the Contract Rights
assumed by Buyer pursuant to Section 4.

 

10. Conditions Precedent to Buyer’s Obligations.

The obligations of Buyer under this Agreement are conditioned on the following
all having occurred on or before the Closing Date:

 

Kdills/vcg/imperial/apa.doc    3/7/08 - MAG - V. 1    Page Initialed: MO, GS

10



--------------------------------------------------------------------------------

(a) All actions, proceedings, instruments, and documents required of Seller
under this Agreement shall be in a form approved by counsel for Buyer, provided
that such approval shall not be unreasonably withheld.

(b) The representations and warranties made by Seller in this Agreement shall be
substantially correct on the Closing Date, except as affected by transactions
contemplated in this Agreement and changes occurring in the ordinary course of
business, with the same force and effect as though the representations and
warranties had been made on the Closing Date.

(c) The instruments executed and delivered to Buyer by each of Seller pursuant
to this Agreement are valid in accordance with their terms and effectively vest
in Buyer good and marketable title to the assets and business as contemplated by
this Agreement, free and clear of any liabilities, obligations, and
encumbrances, except those liabilities and obligations expressly assumed by
Buyer as provided in this Agreement.

(d) Buyer has received all required and necessary permits and licenses to
operate the Business in the same manner as prior to the Closing satisfactory to
the Buyer, at its sole and absolute discretion, including but not limited to,
the right and privilege to operate an adult sexually oriented business as that
term is defined in accordance with federal, state, county and city statutes,
laws, ordinances and regulations without limitations other than those imposed of
the Business prior to the Closing.

(e) The Buyer has received all necessary and required assignments and documents
satisfactory to the Buyer, in its sole and absolute discretion, to the
assumption and assignment of the Lease.

(f) Buyer’s obligation to close shall be contingent upon Buyer’s obtaining
satisfactory financing, in the Buyer’s sole and absolute discretion. Buyer must
notify the Seller in writing of its inability to obtain satisfactory financing
no later than ten (10) days before the Closing Date or this contingency shall be
automatically removed.

 

11. Risk of Loss.

 

(a) The risk of loss of the Purchased Assets prior to the Closing shall remain
with the Seller.

 

(b) In the event of loss prior to the Closing:

(1) If there occurs a material loss of the Purchased Assets as determined in the
Buyer’s sole and absolute discretion; or

(2) If there occurs a material change in the Business determined in the same
manner as set forth in (1) above,

the Buyer shall have the right to terminate this Agreement and neither the Buyer
nor the Seller shall have any further obligations hereunder. In such event, the
Buyer shall immediately notify the Seller of

 

Kdills/vcg/imperial/apa.doc    3/7/08 - MAG - V. 1    Page Initialed: MO, GS

11



--------------------------------------------------------------------------------

its intention not to proceed.

 

12. Cooperation of Major Shareholder of Woodland.

Seller shall arrange for Glenn Smith, for a period of one hundred twenty
(120) days after the Closing, to work with the Buyer in the transition of the
Business to the Buyer, at no expense to the Buyer. Glenn Smith will make himself
available, on a part-time basis, on reasonable notice, to perform services
comparable in scope and nature to those that Glenn Smith has previously
performed for the Business.

 

13. Covenant Not To Compete.

Seller will obtain Glenn Smith’s execution of the Covenant Not To Compete as set
forth in Exhibit 13.

 

14. Expenses of Negotiation and Transfer.

Each party shall pay the party’s own expenses, taxes, and other costs incident
to or resulting from this Agreement, whether or not the transactions
contemplated hereby are consummated. The costs of Seller shall include the
preparation of documents of transfer and documentary stamp taxes, if any.
Buyer’s costs shall include fees for the filing or recording of instruments of
transfer, if any.

 

15. Notices.

Any notice to be given under this Agreement shall be given in writing and
delivered personally or by registered or certified mail, postage prepaid, as
follows:

 

  (a) If to Buyer:

Troy Lowrie

Brent Lewis

VCG Holding Corp.

390 Union Blvd., Suite 540

Lakewood, CO 80228

With copies to:

Mike Ocello

1401 Mississippi Avenue #10

Sauget, IL 62201

Martin A. Grusin

780 Ridge Lake Blvd., Suite 202

Memphis, TN 38120

Facsimile: 901-682-3590

 

Kdills/vcg/imperial/apa.doc    3/7/08 - MAG - V. 1    Page Initialed: MO, GS

12



--------------------------------------------------------------------------------

  (b) If to Seller:

Glenn Smith

1171 E. Ash Ave.

Fullerton, CA 92831

With copies to:

David J. Harter

Law Offices of David J. Harter, APC

13681 Newport Ave., Suite 8-608

Tustin, CA 92780

 

16. Entire Agreement.

This instrument contains the entire agreement between the parties with respect
to the transaction contemplated. It may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

17. Confidentiality and Nondisclosure.

All confidential information which shall have been furnished or disclosed by
Buyer or Seller to the other pursuant to this Agreement shall be held in
confidence, and shall not be disclosed to any person other than their respective
employees, directors, legal counsel, accountants or financial advisors, with a
need to have access to such information, except for any notices required to be
given by the Buyer as a result of its public ownership status.

 

18. Venue/Jurisdiction.

This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of California without giving effect to any choice or
conflict of law provision or rule (whether of the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California. The parties agree that Anaheim,
California and the federal and state courts located therein shall be the
exclusive venue for any action arising out of or relating to this Agreement and
each party agrees to the personal jurisdiction of such courts.

 

19. Attorney Fees.

Should either party be required to engage an attorney to enforce this Agreement
the prevailing party shall receive all reasonable costs of enforcement,
including, but not limited to a reasonable attorney’s fee.

 

Kdills/vcg/imperial/apa.doc    3/7/08 - MAG - V. 1    Page Initialed: MO, GS

13



--------------------------------------------------------------------------------

In witness whereof the parties have executed this agreement at Anaheim,
California on the day and year first above written.

 

2640 W. Woodland, Inc. By:   /s/ Glenn Smith Its:   Pres. By:   /s/ Glenn Smith
  Glenn Smith VCG-IS, LLC By:   /s/ Micheal Ocello Its:   Vice President

 

Kdills/vcg/imperial/apa.doc    3/7/08 - MAG - V. 1    Page Initialed: MO, GS

14